Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 19, 1996, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she lost her employment due to misconduct.
Claimant was discharged from her employment as a legal secretary after she refused to accept assignments to work overtime. The Unemployment Insurance Appeal Board ruled that this constituted disqualifying misconduct. We affirm. It is undisputed that claimant accepted her position with the employer knowing that it would involve occasional overtime hours. The record discloses that claimant had willingly worked some overtime in the past when the employer had asked her to do so. It has been found that an employee’s refusal to accept reasonable overtime work assignments when he or she has agreed to do so at the time of hiring constitutes disqualifying misconduct (see, Matter of David [Sweeney], 224 AD2d 793; Matter of Sabater [Hudacs], 184 AD2d 953). We conclude that substantial evidence supports the Board’s decision.
Cardona, P. J., Mikoll, Mercure, Crew III and White, JJ., concur. Ordered that the decision is affirmed, without costs.